                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


MAUREEN A. EYMAN,                               )
                                                )
             Plaintiff,                         )
                                                )
      v.                                        )      No. 4:18 CV 1747 CDP
                                                )
ANDREW M. SAUL, Commissioner                    )
of Social Security,1                            )
                                                )
             Defendant.                         )

                           MEMORANDUM AND ORDER

      Plaintiff Maureen A. Eyman brings this action under 42 U.S.C. § 405 seeking

judicial review of the Commissioner’s final decision denying her claim for disability

insurance benefits (DIB) under Title II of the Social Security Act, 42 U.S.C. §§ 401,

et seq. Because the Commissioner’s final decision is supported by substantial

evidence on the record as a whole, I will affirm the decision.

                                  Procedural History

      On March 30, 2016, the Social Security Administration denied Eyman’s

February 2016 application for DIB, in which she claimed she became disabled on

January 29, 2016, because of pacemaker dependency, mechanical heart valve, stress,



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), Saul is substituted for Deputy Commissioner Nancy A. Berryhill as
defendant in this action.
depression, memory loss, congestive heart failure, phantom migraines, acid reflux,

and high blood pressure.2 A hearing was held before an administrative law judge

(ALJ) on January 5, 2018, at which Eyman and a vocational expert testified. On

April 3, 2018, the ALJ denied Eyman’s claim for benefits, finding the vocational

expert’s testimony to support a finding that Eyman could perform her past relevant

work as an import agent and general office clerk. On September 9, 2018, the

Appeals Council denied Eyman’s request for review of the ALJ’s decision. The

ALJ’s decision is thus the final decision of the Commissioner. 42 U.S.C. § 405(g).

       In this action for judicial review, Eyman claims that the ALJ’s decision is not

supported by substantial evidence on the record as a whole because the ALJ

improperly evaluated her treating physician’s medical opinions and improperly

engaged in her own medical conjecture in reviewing the evidence. Eyman also

claims that the ALJ failed to include obesity-related symptoms in the residual

functional capacity (RFC) assessment. Eyman asks that I reverse the ALJ’s decision

and remand for further proceedings.

       For the reasons that follow, I will affirm the Commissioner’s final decision.

               Medical Records and Other Evidence Before the ALJ

       With respect to medical records and other evidence of record, I adopt

Eyman’s recitation of facts set forth in her Statement of Uncontroverted Material
2
 Eyman filed an earlier application for DIB on February 27, 2015, which the Social Security
Administration denied that same date. Eyman did not pursue this application further. In the
present action, Eyman does not seek to reopen her February 2015 application.
                                              -2-
Facts (ECF 17) as admitted and clarified by the Commissioner (ECF 22-1). I also

adopt the Commissioner’s Statement of Additional Facts (ECF 22-2), which Eyman

does not dispute. These statements provide a fair and accurate description of the

relevant record before the Court. Additional specific facts are discussed as needed

to address the parties’ arguments.

                                      Discussion

A.    Legal Standard

      To be eligible for DIB under the Social Security Act, Eyman must prove that

she is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). The

Social Security Act defines disability as the inability “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§ 423(d)(1)(A). An individual will be declared disabled “only if [her] physical or

mental impairment or impairments are of such severity that [she] is not only unable

to do [her] previous work but cannot, considering [her] age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. § 423(d)(2)(A).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482


                                          -3-
U.S. 137, 140-42 (1987). The first three steps involve a determination as to whether

the claimant is currently engaged in substantial gainful activity; whether she has a

severe impairment; and whether her severe impairment(s) meets or medically equals

the severity of a listed impairment. At Step 4 of the process, the ALJ must assess

the claimant’s RFC – that is, the most the claimant is able to do despite her physical

and mental limitations, Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) – and

determine whether the claimant is able to perform her past relevant work. Goff v.

Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (RFC assessment occurs at fourth step

of process). If the claimant is unable to perform her past work, the Commissioner

continues to Step 5 and determines whether the claimant can perform other work as

it exists in significant numbers in the national economy. If so, the claimant is found

not to be disabled, and disability benefits are denied.

      The claimant bears the burden through Step 4 of the analysis. If she meets

this burden and shows that she is unable to perform her past relevant work, the

burden shifts to the Commissioner at Step 5 to produce evidence demonstrating that

the claimant has the RFC to perform other jobs in the national economy that exist in

significant numbers and are consistent with her impairments and vocational factors

such as age, education, and work experience. Phillips v. Astrue, 671 F.3d 699, 702

(8th Cir. 2012). If the claimant has nonexertional limitations, the Commissioner

may satisfy his burden at Step 5 through the testimony of a vocational expert. King


                                          -4-
v. Astrue, 564 F.3d 978, 980 (8th Cir. 2009).

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968.

Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well as

any evidence that fairly detracts from the decision. Boyd v. Colvin, 831 F.3d 1015,

1020 (8th Cir. 2016). If, after reviewing the entire record, it is possible to draw two

inconsistent positions and the Commissioner has adopted one of those positions, I

must affirm the Commissioner’s decision. Id. I may not reverse the

Commissioner’s decision merely because substantial evidence could also support a

contrary outcome. Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017).

B.    The ALJ’s Decision

      The ALJ found that Eyman met the requirements of the Social Security Act

through December 31, 2020, and that she had not engaged in substantial gainful

activity since January 29, 2016, the alleged onset date of disability. The ALJ found

that Eyman’s status-post aortic valve replacement with pacemaker placement,


                                          -5-
congestive heart failure, obesity, and bilateral tinnitus with episodes of vertigo were

severe impairments, but that these impairments did not meet or medically equal a

listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 17-19.)3 The

ALJ found that Eyman had the RFC to perform sedentary work except that she

       should never be required to climb a ladder, rope or scaffold. She
       should never be required to crouch or crawl. She can only occasionally
       climb ramps and stairs, balance, stoop and kneel. She can only
       occasionally operate a motor vehicle. She is limited to a working
       environment with only moderate noise levels. In addition, she may
       require use of a cane in the working environment while ambulating.

(Tr. 19.) The ALJ determined that vocational expert testimony supported a finding

that with this RFC, Eyman could perform her past relevant work as a general office

clerk and import agent. (Tr. 22.) The ALJ thus found that Eyman was not under a

disability from January 29, 2016, through the date of the decision. (Tr. 22-23.)

C.     Opinion Evidence

       Dr. Alok Katyal, a cardiologist, treated Eyman’s conditions of congestive

heart failure, severe arterial stenosis, heart valve replacement, and hypertension for

several years. He also monitored Eyman’s pacemaker, which was placed in April

2013 and upon which Eyman was wholly dependent.

       In a letter dated October 28, 2015, three months before Eyman’s alleged onset

of disability, Dr. Katyal wrote, inter alia,



3
 The ALJ also found that Eyman’s migraine headaches, diabetes, and depression were non-severe.
(Tr. 17-18.) Eyman does not challenge this finding.
                                             -6-
      Because of her severe cardiac problems, she has been advised to
      discontinue any strenuous activity. Patient has issues with her memory,
      slurred speech at times and she also experiences frequent issues with
      numbness. From a cardiac standpoint, I strongly recommend patient to
      be on disability.

(Tr. 974.) In another letter dated November 28, 2017, Dr, Katyal repeated the

observations made in his October 2015 letter as well as his recommendations that

Eyman discontinue strenuous activity and be considered disabled. (Tr. 973.)

      Dr. Katyal completed a Medical Source Statement (MSS) on December 20,

2017, in which he opined that, with respect to standing, walking, and sitting, Eyman

was limited in each activity to less than two hours in an eight-hour workday. Dr.

Katyal also opined that Eyman could occasionally lift less than ten pounds. He

reported that Eyman was not allowed to do any type of pushing, pulling, or use of

hand and foot controls. He also opined that Eyman should never climb ramps,

ladders, ropes, or scaffolds and should never balance, kneel, crouch, crawl, or stoop,

stating that Eyman’s severe issues with dizziness and shortness of breath as well as

her issues with standing, sitting, and walking long or short distances would

adversely affect such activities. Dr. Katyal did not respond to the question asking

whether the opined limitations were supported by any clinical or laboratory tests.

(Tr. 995.)

      In her written decision, the ALJ gave minimal weight to Dr. Katyal’s

opinions, finding them to be inconsistent with his treatment notes, other medical


                                         -7-
evidence of record, and Eyman’s own description of her activities. Eyman argues

that these reasons are not supported by substantial evidence on the record and that

the ALJ therefore erred in the weight given to the opinions. I disagree.

       Medical opinions are statements from acceptable medical sources that reflect

judgments about the nature and severity of a claimant’s impairment(s), including her

symptoms, diagnoses, and prognoses; what she can still do despite her impairments;

and her physical and mental restrictions. 20 C.F.R. § 404.1527(a)(1) (2017).4 The

Regulations require that more weight be given to the opinions of treating sources

than other sources. 20 C.F.R. § 404.1527(c)(2). A treating source’s assessment of

the nature and severity of a claimant’s impairments should be given controlling

weight if the opinion is well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with other substantial

evidence in the record. 20 C.F.R. § 404.1527(c)(2); see also Forehand v. Barnhart,

364 F.3d 984, 986 (8th Cir. 2004). This is so because a treating source has the best

opportunity to observe and evaluate a claimant’s condition,

       since these sources are likely to be the medical professionals most able
       to provide a detailed, longitudinal picture of [a claimant’s] medical
       impairment(s) and may bring a unique perspective to the medical
       evidence that cannot be obtained from the objective medical findings
       alone or from reports of individual examinations, such as consultative
       examinations or brief hospitalizations.

4
  In March 2017, the Social Security Administration amended its regulations governing the
evaluation of medical evidence. For evaluation of medical opinion evidence, the new rules apply
to claims filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c. Because the claim under
review here was filed before March 27, 2017, I apply the rules set out in 20 C.F.R. § 404.1527.
                                              -8-
20 C.F.R. § 404.1527(c)(2).

      When a treating source’s opinion is not given controlling weight, the

Commissioner must look to various factors in determining what weight to accord

that and any other medical opinion of record, including the length of the treatment

relationship and the frequency of examination, the nature and extent of the treatment

relationship, whether the source provides support for their findings, whether other

evidence in the record is consistent with the source’s findings, and the source’s area

of specialty. 20 C.F.R. § 404.1527(c). Inconsistency with other substantial

evidence alone is a sufficient basis upon which an ALJ may discount a treating

physician’s opinion. Goff, 421 F.3d at 790-91. The Commissioner “will always

give good reasons in [the] notice of determination or decision for the weight [given

to the] treating source’s opinion.” 20 C.F.R. § 404.1527(c)(2).

       Here, the ALJ did not err in discounting Dr. Katyal’s opinions. First, as

noted by the ALJ, the issue of whether a claimant is unable to work or “disabled” is

a matter reserved to the Commissioner. Ellis v. Barnhart, 392 F.3d 988, 994 (8th

Cir. 2005). The ALJ therefore did not err in discounting Dr. Katyal’s opinion that

Eyman should be considered “disabled.”

      The ALJ likewise did not err in finding that the limitations set out in Dr.

Katyal’s MSS were inconsistent with his own treatment notes and other evidence of

record. None of Dr. Katyal’s treatment notes contain any observations or findings

                                         -9-
consistent with the extreme exertional and postural limitations contained in his

December 2017 MSS. Although Eyman complained to Dr. Katyal in 2015 that she

experienced shortness of breath with activity, Dr. Katyal observed in April 2016 that

Eyman was limited only in doing “vigorous activities” and was doing “all routine

activities without discomfort.” (Tr. 858-62.) In October 2016, Dr. Katyal observed

that Eyman was “doing well since last evaluated” and continued to engage in routine

activities without discomfort. (Tr. 847-51.) Dr. Katyal made these same

observations in April 2017 and November 2017. (Tr. 827-31, 968-71.) Although

Eyman complained to Dr. Katyal in October 2016 that she experienced occasional

dizzy spells, the medical record shows that she began taking meclizine for the

condition in November 2016 (see Tr. 839) and that she obtained benefit from the

medication. (See Tr. 689.) Further, all physical examinations performed by Dr.

Katyal yielded normal results, and Eyman denied any shortness of breath, fatigue, or

weakness at her appointments with Dr. Katyal in October 2016, April 2017, and

November 2017. An ALJ does not err when she discounts a treating physician’s

medical opinion where the opined limitations stand alone and were never mentioned

in the physician’s numerous records of treatment. Cline v. Colvin, 771 F.3d 1098,

1104 (8th Cir. 2014). See also Milam v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015)

(ALJ may discount treating provider’s opinion when it is inconsistent with

provider’s own treatment notes).


                                        - 10 -
      Nor does other medical evidence of record support Dr. Katyal’s opined

limitations. Dr. Leonard Lucas, Eyman’s primary care physician, conducted

physical examinations in September and December 2016 (Tr. 736-39, 751-54) and

in March, June, and September 2017 (Tr. 688-91, 704-07, 719-22) that yielded

normal results. During her March and June 2017 appointments with Dr. Lucas,

Eyman had no complaints. Although Eyman complained of occasional dizziness in

December 2016 and September 2017, she reported in September 2017 that meclizine

helped the condition. Notably, throughout his treatment of Eyman, Dr. Lucas never

placed any restrictions on Eyman’s activities.

      Dr. Anthony D’Angelo, an otolaryngologist, diagnosed Eyman with vertigo in

January 2017. (Tr. 979.) Upon examination and testing in January and February

2017, Dr. D’Angelo suggested that the condition was related to the central nervous

system or to circulatory issues, but not the inner ear. Dr. D’Angelo’s final

assessment did not include vertigo as a diagnosis but included dizziness and

giddiness, bilateral tinnitus, bilateral sensorineural hearing loss, and headache. He

placed no restrictions on Eyman and instructed her to return for follow up as needed.

(Tr. 976-78.) Eyman did not return for follow up. And, as described above, Eyman

thereafter had no complaints during her March and June 2017 examinations with Dr.

Lucas; reported to Dr. Lucas in September 2017 that medication helped her

dizziness; and reported to Dr. Katyal in April and November 2017 that she was able


                                         - 11 -
to engage in routine activities.

      Because other substantial medical evidence of record does not support the

extreme limitations set out in Dr. Katyal’s MSS, the ALJ did not err in according

minimal weight to the opinion. See Julin v. Colvin, 826 F.3d 1082, 1088 (8th Cir.

2016) (opinions of treating physicians may be given limited weight if they are

inconsistent with the record) (citing Papesh v. Colvin, 786 F.3d 1126, 1132 (8th Cir.

2015)). See also Martise, 641 F.3d at 925 (“[W]hen a treating physician’s opinions

are inconsistent or contrary to the medical evidence as a whole, they are entitled to

less weight.”) (internal quotation marks and citation omitted).

      Finally, the ALJ determined to discount Dr. Katyal’s opined limitations

because they were inconsistent with Eyman’s own account of her activities. The

ALJ did not err in this determination. Eyman testified that she drives approximately

ten times a month, albeit short distances (Tr. 33, 63-64); spends about two hours at a

local veterans club on Friday nights to listen to karaoke (Tr. 52-53); eats out a lot

(Tr. 53); watches television and engages on the internet (Tr. 51); and performs some

housework, including mopping, dusting, vacuuming, and laundry (Tr. 48-49).

Eyman also testified that she can walk up to 100 yards before needing to sit, and that

she took a ten-day driving trip to Florida in June 2017. (Tr. 50-51.) She also

reported in her Function Report that she shops for groceries and clothes in stores.

(Tr. 223, 224.) These activities are inconsistent with Dr. Katyal’s opinion that


                                         - 12 -
Eyman could stand, sit, and walk a total of less than two hours each in an eight-hour

workday and was not allowed to perform any type of pushing, pulling, or use of foot

controls. These activities are also inconsistent with Dr. Katyal’s statement that

Eyman had “severe” issues with dizziness, standing, sitting, and walking short or

long distances. An ALJ may discount a treating physician’s opined limitations

where they are inconsistent with a claimant’s admitted activities. Hacker v.

Barnhart, 459 F.3d 934, 937-38 (8th Cir. 2006).

      The ALJ appropriately found that Dr. Katyal’s opinions as to Eyman’s

limitations were inconsistent with his own treatment notes and with other substantial

evidence of record, including other medical evidence and Eyman’s own description

of her activities. The ALJ’s reasons to discount Dr. Katyal’s opinions constitute

good reasons and are supported by substantial evidence on the record as a whole.

Accordingly, the ALJ did not err in according only minimal weight to Dr. Katyal’s

opinions. Goff, 421 F.3d at 790-91.

D.    Lack of Opinion Evidence

      Dr. Katyal’s opinions were the only medical opinion evidence of record.

Eyman argues that because the ALJ discounted the only opinion evidence, the

record was devoid of any evidence from which the ALJ could adequately assess her

RFC, and thus that the ALJ improperly drew upon her own inferences and engaged

in medical conjecture to determine Eyman’s ability to perform work-related


                                         - 13 -
activities. I disagree.

      As an initial matter, I note that the ALJ did not entirely reject Dr. Katyal’s

opinions as Eyman claims. Indeed, the ALJ stated that she relied on Dr. Katyal’s

opinions in restricting Eyman to less than a full range of sedentary work (Tr. 22),

and a review of the RFC shows it to contain significant limitations consistent with

some of Dr. Katyal’s findings. This shows that the ALJ gave some credit to Dr.

Katyal’s opinions. See Ellis, 392 F.3d at 994.

      Further, according limited weight to opinion evidence does not necessarily

render the record devoid of substantial evidence upon which an ALJ can base her

decision. The limitation of opinion evidence does not undermine an ALJ’s RFC

determination where other medical evidence in the record supports the finding. See

Cox v. Astrue, 495 F.3d 614, 619-20 (8th Cir. 2007); see also Zeiler v. Barnhart,

384 F.3d 932, 936 (8th Cir. 2004) (lack of opinion evidence not fatal to RFC

determination where ALJ properly considered available medical and testimonial

evidence); Sampson v. Apfel, 165 F.3d 616 (8th Cir. 1999) (although ALJ

discounted the only opinion evidence of record, a review of the entirety of the

medical record provided substantial evidence on the record as a whole to support

ALJ’s decision).

      A review of the record here shows that there was substantial medical and

other evidence in the record upon which the ALJ could base her decision, even with


                                         - 14 -
the minimal weight accorded to the treating provider’s opinion. This evidence

includes contemporaneous treatment notes made during the relevant period by

Eyman’s health providers that recorded normal physical examinations, no

complaints of weakness or fatigue, intermittent episodes of dizziness helped by

medication, Eyman’s reports of being able to engage in routine activities, and

observations that Eyman was limited only in her ability to engage in “vigorous” or

“strenuous” activities.

      As detailed by the ALJ throughout her decision, there was sufficient medical

and other evidence of record supporting her conclusion that Eyman had the RFC to

perform sedentary work with additional and significant restrictions. Accordingly, it

cannot be said that the ALJ’s decision is not supported by substantial evidence on

the record as a whole. I cannot reverse the decision even if substantial evidence

may support a different outcome. Cox, 495 F.3d at 619 (even with “full awareness”

of the “very real difficulties [claimant] appears to experience,” the Court cannot

reverse a decision that is based on substantial evidence).

E.    Obesity

      To the extent Eyman claims that the RFC failed to include her symptoms of

obesity, such as shortness of breath, an ALJ is not required to attribute specific RFC

limitations to a specific impairment. Cross v. Berryhill, No. 4:16-CV-00679-NKL,

2017 WL 465473, at *7 (W.D. Mo. Feb. 3, 2017) (citing Myers v. Colvin, 721 F.3d


                                         - 15 -
521, 526-27 (8th Cir. 2013); Chapo v. Astrue, 682 F.3d 1285 (10th Cir. 2012)).

Nevertheless, the ALJ addressed Eyman’s obesity in her written decision, including

Eyman’s 2015 complaints of and evaluations for obesity-related shortness of breath

(see Tr. 21), as well as Eyman’s measured body mass index that was indicative of

morbid obesity. (Id. at n.1.) Upon consideration of this and other evidence of

record, the ALJ’s RFC assessment limited Eyman to sedentary work, which by

definition involves lifting no more than ten pounds and only occasional walking and

standing. 20 C.F.R. § 404.1567(a). And the ALJ imposed additional limitations

that Eyman could not climb ladders, ropes, or scaffolds; could not crouch or crawl;

could only occasionally climb ramps and stairs; could only occasionally balance,

stoop, and kneel; and may need to use a cane while ambulating. This RFC

adequately takes into account the effect of Eyman’s obesity. See Cunningham v.

Colvin, No. 1:15 CV 117 ACL, 2016 WL 5371571, at *8 (E.D. Mo. Sept. 26, 2016).

      Because the ALJ’s evaluation process referenced Eyman’s obesity and

obesity-related shortness of breath, and the RFC included significant exertional and

postural limitations, the ALJ’s failure to include Eyman’s specific obesity-related

symptom in the RFC is not reversible error. See Heino v. Astrue, 578 F.3d 873, 881

(8th Cir. 2009) (“[W]hen an ALJ references the claimant’s obesity during the claim

evaluation process, such review may be sufficient to avoid reversal.”).




                                        - 16 -
                                     Conclusion

      When reviewing an adverse decision by the Commissioner, the Court’s task is

to determine whether the decision is supported by substantial evidence on the record

as a whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial

evidence is defined to include such relevant evidence as a reasonable mind would

find adequate to support the Commissioner’s conclusion.” Id. Where substantial

evidence supports the Commissioner’s decision, I may not reverse the decision

merely because substantial evidence exists in the record that would have supported a

contrary outcome or because another court could have decided the case differently.

Id.; see also Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011); Gowell v. Apfel,

242 F.3d 793, 796 (8th Cir. 2001).

      For the reasons set out above on the claims raised on this appeal, a reasonable

mind can find the evidence of record sufficient to support the ALJ’s determination

that Eyman was not disabled. Because substantial evidence on the record as a whole

supports the ALJ’s decision, the decision must be affirmed. Davis, 239 F.3d at 966.

I may not reverse the decision merely because substantial evidence exists that may

support a contrary outcome.

      Therefore,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED, and plaintiff Maureen A. Eyman’s complaint is dismissed with


                                        - 17 -
prejudice.

      A separate Judgment in accordance with this Memorandum and Order is

entered herewith.




                                      _______________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE


Dated this 19th day of March, 2020.




                                       - 18 -
